Title: To Benjamin Franklin from John Adams, 10 March 1782
From: Adams, John
To: Franklin, Benjamin


Sir,
Amsterdam March 10th. 1782.
Should the British Forces now in New York and Charlestown evacuate those Places and go to the West India Islands, they might give a good deal of Trouble to the French and Spanish Possessions there. It would cost those Powers many Men and Ships and a great deal of Money and Time perhaps to manage them: whereas a Fleet and a Sum of Money now well directed would infallibly make Prisoners of the whole.
After the Address and Resolutions of the Commons, can it be thought they will be so stupid as to keep those Armies inactive in New York and Charlestown? If they do it will be merely to protect Commissioners whom they may send to propose Terms of a seperate Peace to Congress. In this Case the short and easy Method with the Dissenters is to take Warriors and Peacemakers altogether Prisoners in New York.
With great Respect I have the Honour to be, Sir, your most obedient and most humble Servant
J. Adams.
His Excellency Benjamin Franklin Esq
 
Endorsed: answd March 31
Notation: J. Adams, March 10. 1782.
